DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment /Arguments
Applicant’s amendment overcomes the 112(a) rejection to the claims. 
Regarding the prior art 103 rejections, the examiner is not persuaded that the amendments overcome the prior art of record, especially the AMDI reference. To briefly summarize, Applicant’s amendments to the independent claims added “real time” to some parts of the claims, and specified the target as being a threat to the host platform during navigation if the host platform enters the target/threat’s region of influence.  AMDI teaches all of these features. 
Regarding real-time AMDI teaches that it is basically known and important to have a near real-time communications process, and that for planning and execution of mission command, it is important to have rapid communications between all systems and resources (see page 12). Real-time and near real-time situational awareness is important (see page 14).
Regarding the target being a threat as claimed, AMDI devotes 2 chapters of its teachings to threats (Chapter 4: EVAULATE THE THREAT; Chapter 5: THREAT COURSES OF ACTION), and in its Introduction, states in part:

“To assist in the development of potential adversary aerial and TBM (Tactical Ballistic Missile) COAs (Courses of Action), the AMD (Air and Missile Defense) IPB  (Intelligence Preparation of the Battlefield) procedures are utilized to dissect and correlate the “5-W’s” of adversary capability; “who (who are the primary adversaries, who may be providing capability to adversaries, and who are friendly or neutral forces); what (Enemy Threat characteristics (ETC), to include threat types, quantity, capability, support equipment and units, etc.); where (infrastructure, location of airfields, Ballistic Missile Operating Areas (BMOAs), mission command cells, and key terrain, etc.); when (predictive analysis, predicted length of overall operation/conflict, anticipated attack volley size, duration, and composition, etc.); why (enemy intent, adversary national policy, stability of regime, etc.); and how (operations, methods of employment, etc.)”.  

	The above teaches the amended features regarding the target being a thread to the host platform. AMDI throughout its entire disclosures, emphasizes on the importance of threat identification, evaluation and courses of action to any identified threats. Accordingly, Applicant’s claims stand rejected over the previously applied references.
	Please see remainder of this official action for details.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kershner (U.S. Patent No. 5,838,262) in view of Beverina (U.S. Patent No. 7,231,327) and further in view of: "Air and Missile Defense Intelligence Preparation of the Battlefield", Headquarters, Department of the Army (March 2016) pp. 1-90 (“AMDI”). 

	Regarding claim 1: 
	Kershner teaches: a display apparatus (Fig. 1: 10) that is able to display an operational area to an operative of a host platform that is a vehicle, said operational area being defined within an external real-world environment relative to said host platform (e.g. C2, L45 to C3, L60, operative being pilot, host platform is aircraft (aircraft is a type of vehicle), operational area is area related to the flight path; and, for example, Figs. 6A-S), the apparatus comprising: 
	a viewing device (Fig. 3: helmet mounted display  / HMD or HUD) configured to provide to said operative, in use, a three-dimensional view of said external real-world environment (see e.g. C3 and C6-C8); 
	a display generating device for creating images at the viewing device (Fig. 1: 20, virtual imaging subsystem); and 
	a processor (Fig. 4: 102, 106, processing core of PPIC means– primary processing, interface and control means 100) comprising an input for receiving real-time first data representative of a specified hostile target and its location within said external real-world environment (see e.g. C6-9, C11, C12, and Figs. 5A-B, can receive real-time video images of threat systems (a specified target and its location within the external real-world environment)) and 
	configured to receive or obtain second data representative of at least one characteristic of said specified target (see e.g. Figs. 1, 4, 6A, 6R, and C3, C5, C6, C9-15; the PPIC is configured to obtain second data representative of the threat systems from databases: 50, 60, 70, 80 – any one of these corresponds to the claimed second data), the processor being further configured to: 
	use said first and second data… to calculate a geometric volume representative of a region of influence of said specified target relative to said real-world external environment …; 
	generate three-dimensional image data representative of said geometric volume (e.g. Figs. 6A-S and C11-21 and claim 8), and
	display a three dimensional model, depicting said geometric volume and created using said three-dimensional image data, on said display generating device (e.g. Figs. 6A-S; and C3, C5-9), 
	the apparatus being configured to project or blend said three-dimensional model into said view of said external real-world environment at the relative location therein of said specified target (e.g. C7-8 and Fig. 11).
*   *   *   *   *
	Regarding: the apparatus being configured to… predict or calculate an effect on the region of influence and display on the display generating device a three- dimensional model representative thereof, of a specified countermeasure, said specified countermeasure being an alternative to navigating the host platform so as to avoid the region of influence, consider the following. 
	In analogous art, Beverina teaches that it is known to have a system configured to predict or calculate effects of countermeasures using 3D models (see e.g. Figs. 8, 18, 19, 21-24, 26, 32, 33-36 and C7, last partial paragraph to C11, and C14, C29 and C30).  These countermeasures are alternatives to changing the routes to avoid the risk. Re: displaying on the display generating device, see above mapping re: Kershner and its display and display generating device (i.e. Kershner, Abstract, claims 1, 17-20 and section of “Disclosure of the Invention”). 
*   *   *   *   *
	Re: use said first and second data in real time to calculate a geometric volume representative of a region of influence of said specified target relative to said real-world external environment and relative to the real-time location of the target, said target being a threat to the host platform during navigation of the host platform if the host platform enters its region of influence, consider the following.	
AMDI teaches that it is known and important to have a near real-time communications process, and that for planning and execution of mission command, it is important to have rapid communications between all systems and resources (see page 12). Real-time and near real-time situational awareness is important (see page 14). This teaches/suggests the above “real time” calculation of a geometric volume, per Kershner, relative to the real-time location of the target. Re: said target being a threat to the host platform during navigation if the host platform enters its region of influence, this concept of detecting targets which are essentially potential upcoming threats (i.e. if host platform enters the region of influence) is taught by AMDI in many aspects.  
	See for example AMDI, Introduction at page 6, to quote: 

“To assist in the development of potential adversary aerial and TBM (Tactical Ballistic Missile) COAs (Courses of Action), the AMD (Air and Missile Defense) IPB  (Intelligence Preparation of the Battlefield) procedures are utilized to dissect and correlate the “5-W’s” of adversary capability; “who (who are the primary adversaries, who may be providing capability to adversaries, and who are friendly or neutral forces); what (Enemy Threat characteristics (ETC), to include threat types, quantity, capability, support equipment and units, etc.); where (infrastructure, location of airfields, Ballistic Missile Operating Areas (BMOAs), mission command cells, and key terrain, etc.); when (predictive analysis, predicted length of overall operation/conflict, anticipated attack volley size, duration, and composition, etc.); why (enemy intent, adversary national policy, stability of regime, etc.); and how (operations, methods of employment, etc.)”.  


	Modifying the applied references, such to include a geometric volume, as mapped above, representative of a region of influence of a target being a threat to the host platform, as recited above, would have been obvious to one of ordinary skill in the art, as of the effective filing date, per the teachings of AMDI. 
	In view of the above, it would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have combined and modified Kershner in view of Beverina, to have added the above predict or calculate function, per Beverina, to the apparatus of Kershner, as well as to modify the combination of references to have included the capabilities to monitor, assess and include target information that are threats to friendly assets located within its region of influence, as per AMDI, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing 
	

	Regarding claim 2:
	Kershner further teaches: the display apparatus according to claim 1, wherein the real-time first data relating to a specified target is obtained using target detection and/or tracking technology on-board the host platform and/or one or more other platforms within the real-world external environment (see e.g. Fig. 5B, C10, second full paragraph, a tracking means can be employed as part of the threat systems database. See also C20, updating in real-time).
	Modifying the applied references, in view of Kershner, such to include a tracking means as taught by Kershner, is all of taught, suggested and obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 2, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also 


	Regarding claim 3:
	Kershner further teaches: the display apparatus according to claim 2, comprising a target tracking and/or detection module having an output communicably coupled to the processor (see e.g. Fig 4 and mapping above re: claim 2. The claimed module and output corresponds to either one of 60, 70 and the data stream connections between Fig. 4: 60, 70 and the processing core 102, 106 of 100).


	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the display apparatus according to claim 2, wherein the processor is communicably coupled to a remote target detection/tracking module, on-board the host platform or elsewhere, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Kershner teaches tracking technology, as mapped above in claim 2.  The processor of Kershner can have several couplings to modules (see e.g. Fig. 4: 50, 60, 70), which can be on-board the host platform. Regarding one for a remote target 
One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 5:
	Kershner further teaches: the display apparatus according to claim 1, wherein the processor is configured to generate and display three-dimensional models in respect of two or more respective specified targets simultaneously (e.g. C4, last paragraph; and C12-13, C24 and Figs. 5A-B, an embodiment with more than one threat to be displayed simultaneously is taught).


	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the display apparatus according to claim 1, wherein the processor is further configured to receive or obtain data representative of the specified countermeasure and, in the case of two or more specified targets, a respective region of influence to which the countermeasure is to be applied, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Beverina teaches that it is known to analyze and evaluate (i.e. receive or obtain data) of countermeasures (see mapping to claim 1). Kershner teaches regions of influence as mapped above in claim 1 (see e.g. Figs. 6F-6S throughout. Here, the “region of influence” could be the pilot’s FOV, or the path of mission, or flight plan/path). Alternatively, “regions of influence” are also taught by Beverina (see e.g. C8, Table B (area surrounding the event)).  Per Beverina, there can be more than one targets (see Beverina, Fig. 8, Fig. 16 and C6-8 and C14-16).  Modifying the applied references, such that data representative of a specified countermeasure, per Beverina, and in the case of 2 or more specified targets, per Beverina, to also receive a respective region of influence (per Kershner) to which the countermeasure is to be applied, per Beverina, would have been obvious and predictable over the prior art. 

	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 7:
	Kershner further teaches: the display apparatus according to claim 1, wherein the viewing device is a transparent or translucent visor, such that the external real-world environment can be viewed by an operative through the viewing device, in use, and 
	said display generating device is arranged and configured relative to said visor to project images displayed thereon onto said visor so as to superimpose said images onto the operative's view of the external real-world environment (Fig. 3 and C7, HMD viewing device).


	Regarding claim 8:
	Kershner further teaches: the display apparatus according to claim 7, comprising a headset for placing over an operative's eyes, in use, and including said display generating device (Fig. 3 and C7).


	Regarding claim 9:
	Kershner further teaches: the display apparatus according to claim 1, wherein the display generating device is incorporated in the viewing device which is substantially opaque (Fig. 3), and 
	the processor includes an input for receiving image data representative of an external real-world environment (see e.g. Fig. 4, processor can receive images of view looking outside cockpit), and is configured to use said image data to display on said display generating device a three-dimensional virtual environment depicting a view of an external real-world environment (see e.g. mapping to claim 1, and Fig. 7, Fig. 11 and C19-20).


	Regarding claim 10:
	Kershner further teaches: the display apparatus according to claim 9, wherein the processor is configured to blend the image data representative of the one or more three-dimensional models into said virtual environment on said display generating device (see mapping to claim 1; and C5-C7, Figs. 3, 11 and claim 2).

	
	Regarding claim 11:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the display apparatus according to claim 1, comprising a user interface configured to receive user input data representative of operations to be performed in respect of a three-dimensional model displayed on the display generating device, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Kershner teaches a number of “design choices” that include resolution level (see C9), selection of an appropriate margin of safety distance (MOS) (see C12), and/or update frequency (see C21).  Any one of these can be user input data representative of operations to be performed re: 3D model displayed, which can be input through a user interface associated with Fig. 1: 100, primary processing, interface and control means.  User input data can also be data regarding the mission to be performed (C9).  Modifying Kershner in view of itself to have included the above, is all of taught, suggested and obvious and predictable to one of ordinary skill in the art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 12:
	Kershner further teaches: the display apparatus according to claim 1, wherein the processor is configured to receive or obtain terrain elevation data representative of said external real-world environment, 
	use said terrain elevation data and at least said first data to calculate regions of intervisibility between said host platform and a specified target, and 
	calculate said geometric volume based on said calculated regions of intervisibility (Fig. 4: 50 and related description, and Figs. 6B-6E.  See also C15-20).


	Regarding claim 13:
	Kershner further teaches: the display apparatus according to claim 1, wherein the three-dimensional model depicting the region of influence of a specified target is a wire frame model or at least partially translucent, and, 
	optionally, wherein regions of each model, and/or different models, are displayed in different colours based on its status and/or the terrain within which the region of influence is located (C13, last partial paragraph). 


	Regarding claim 14: see claim 1. 
	The method of claim 14 corresponds to the functions performed by the apparatus of claim 1. Thus, the same rationale for rejection applies. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613